DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a photodetector which detects fluorescence which is emitted while the atoms excited to a third excited state from the second excited state by the second light incident by the reflection mirror return to the ground state, wherein an area of the vapor cell on which the first light generated by the first photodiode is incident and an area of the vapor cell on which the second light generated by the second photodiode is incident are spatially separated.” (emphasis added) in combination with the remaining limitations of the claim.
Regarding claim 4, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a photodetector which detects an intensity of the second light which has passed through the vapor cell; and a photo isolator which transmits only the second light among the lights which have passed through the vapor cell to the photodetector, wherein an area of the vapor cell on which the first light generated by the first photodiode is incident and an area of the are spatially separated.” (emphasis added) in combination with the remaining limitations of the claim.
Regarding claim 7, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “detecting fluorescence which is emitted while the atom in the third excited state returns to the ground state, wherein an area of the vapor cell on which the first light is incident and an area of the vapor cell on which the second light is incident are spatially different from each other.” (emphasis added) in combination with the remaining limitations of the claim.
Regarding claim 11, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “detecting an intensity of the second light which has passed through the vapor cell, wherein an area of the vapor cell on which the first light is incident and an area of the vapor cell on which the second light is incident are spatially different from each other.” (emphasis added) in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacques, V., et al. "Nonlinear spectroscopy of rubidium: an undergraduate experiment." European journal of physics 30.5 (2009): 921 teaches a rubidium vapor cell using two photon excitation of 780 and 776nm. However, the reference fails to teach a first light source that is spatially separated from the second excitation source as required by the claims.
Bowie, Jason, Jack Boyce, and Raymond Chiao. "Saturated-absorption spectroscopy of weak-field Zeeman splittings in rubidium." JOSA B 12.10 (1995): 1839-1842 teaches using 3 laser beams into a vapor cell all having spatial separation and different angles with some overlap. However they are all the same light source and do not excite to a first hyperfine excitation state and a second hyperfine excitation claim and are not spatially separated as required by the claims.
Perrella, Christopher, et al. "High-resolution two-photon spectroscopy of rubidium within a confined geometry." Physical Review A 87.1 (2013): 013818 teaches a rubidium vapor cell using two photon excitation of 780 and 776nm. However, the reference fails to teach a first light source that is spatially separated from the second excitation source as required by the claims.
3304516 teaches excitation of rubidium into a hyperfine state however fails to teach the spatially separated excitation sources as required by the claims.
20130215918 teaches two photon excitation of the same light source 778.4nm however fails to teach the spatially separated excitation sources as required by the claims.
2001/0045529 teaches two light sources in two photon excitation but fails to teach the above limitations.
20100233820 teaches two light source two photon excitation but fails to teach the above limitations.
20190164607 teaches two light source two photon excitation but fails to teach the above limitations.
20150015251 teaches a pump and probe beam spatially separated but fails to teach the remaining limitations of the claims. Specifically, the second light source being a two photon excitation by reflecting back into the vapor cell.
20140354275 teaches a pump and probe beam but fails to teach the above limitations of the claims.
4833681 teaches saturated absorption spectroscopy with rubidium but fails to teach the above limitations of the claims.
4856899 teaches saturated absorption spectroscopy with rubidium but fails to teach the above limitations of the claims.
11190195 teaches two light sources for hyperfine excitation but fails to teach the above limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877